 



Exhibit 10.B
SUMMARY OF COMPENSATION OF
NON-EMPLOYEE DIRECTORS OF VIAD CORP
AS OF FEBRUARY 23, 2006

         
Board of Directors
       
Annual Retainer
  $ 30,000
Meeting Attendance Fee
  $ 1,600
Restricted Stock (Annual Grant)1
  2,000 shares
 
       
Audit Committee
       
Meeting Attendance Fee
  $ 1,500
Committee Chairman Annual Retainer
  $ 10,000
 
       
Corporate Governance and Nominating Committee
       
Meeting Attendance Fee
  $ 1,500
Committee Chairman Annual Retainer
  $ 5,000
 
       
Human Resources Committee
       
Meeting Attendance Fee
  $ 1,500
Committee Chairman Annual Retainer
  $ 5,000
 
       
Additional Benefits2
       

 

1   The annual grant occurs in February of each year and vests 100% three years
from the date of the grant. Upon retirement from the Board, a director who has
reached the age of 60 will receive full ownership of the restricted stock,
provided the retirement occurs at least six months after the date of the grant.
Directors under the age of 60, upon retirement, will receive shares on a pro
rata basis, calculated based on the percentage of time the individual served as
a director during the three-year vesting period of the restricted stock.   2  
Non-employee directors may participate in the Directors’ Matching Gift Program,
which provides for corporate matching of charitable contributions made by
non-employee directors, on a dollar-for-dollar basis, up to an aggregate maximum
of $5,000 per year to qualified non-profit organizations having tax exempt
status under Section 501(c)(3) of the Internal Revenue Code. Viad Corp also
provides non-employee directors with accidental death and dismemberment
insurance benefits of $300,000 and travel accident insurance benefits of
$300,000 when they are traveling on corporate business.

 